Detailed Advisory Office Action

Newly discovered prior art refs relate to the proposal added limitations:
RE the limitations:

    PNG
    media_image1.png
    123
    877
    media_image1.png
    Greyscale

	The above limitations are so well-known in the art; in fact, it is the essential assembly for any rotary electric motor to operate.  Those skilled in the art would understand that in any rotary electric motor, a stator’s stationary electromagnetic windings (or magnet(s)) and a rotor’s rotatable electromagnetic windings (or magnet(s)) is known as electromagnetic torque generating assembly because, during the rotor and the stator magnetically interaction, an electromagnetic torque is generated as an output thereof (excluding the case of the stator and the rotor both having permanent magnets, such motor is not operatably due to enablement issue).

RE the limitations:

    PNG
    media_image2.png
    247
    887
    media_image2.png
    Greyscale

JP4360508 discloses the rotor 8 and the stator 6, wherein the rotor’s magnet 15 and the stator’s  stator core 6a and electromagnetic windings 6b define the electromagnetic torque generating assembly; and, the axially magnetic bearing 22, with magnetic rotor 16 and magnetic stator 10, is read as the claimed magnetic lift-generating assembly.


    PNG
    media_image3.png
    704
    1564
    media_image3.png
    Greyscale

	
RE the limitations:

    PNG
    media_image4.png
    181
    908
    media_image4.png
    Greyscale

	US 4920295 discloses a rotary electric machine comprising the claimed components, particularly the claimed a restorative force, which is generated by springs 13 and 21, to adjust the positions of the rotor axially with respect to the stator.  

    PNG
    media_image5.png
    672
    1822
    media_image5.png
    Greyscale


Thus, by applying the important teaching concept, but in reverse arrangement, it would have been obvious to an artisan to incorporate the spring(s) as restorative force, in response to the axially directed repulsive force, pushing the stator towards the rotor  since one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	In conclusion, the proposal amendment would not put the application in favorable condition for allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834